DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 07 September 2022 for the application filed 20 June 2020. Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN201910545384.8, filed 22 June 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (CN 107158980 A, published 15 September 2017; machine translation referenced herein).
	Regarding Claim 1, XU ‘980 discloses a method for preparing a thin-layer composite film (abstract). A deposition solution is coated onto the surface of a porous hydrophobic polymer membrane; the deposition solution comprises a polyphenol monomer and a polyamine monomer (pg. 3, par. 3-4), and the polymer membrane includes a polysulfone ultrafiltration membrane (i.e., pouring an aqueous phase solution… on a surface of a polysulfone-based ultrafiltration membrane; pg. 4, par. 8). The polyphenol monomer includes tannic acid, the polyamine monomer includes piperazine (i.e., an aqueous phase solution containing tannic acid and anhydrous piperazine; pg. 3, par. 4-6), and the mass ratio of the polyphenol monomer to the polyamine monomer ranges from 1:0.5 to 1 (pg. 3, par. 13), which reads on the claimed range of a mass ratio of the tannic acid to the anhydrous piperazine of 1:2 to 2:1. The polymer membrane is soaked in the deposition solution for a period of time (i.e., complete infiltration; draining the aqueous solution; pg. 3, par. 10; pg. 5, par. 1). Then, the coated polymer membrane is placed in an aqueous crosslinking solution (pg. 5, par. 1); the crosslinking solution includes trimesoyl chloride (i.e., pouring an organic phase solution of trimesoyl chloride on the surface of the polysulfone-based ultrafiltration membrane; pg. 4, par. 10), and the polymer membrane is crosslinked for a period of time (i.e., complete infiltration; draining the organic phase solution; pg. 4, par. 11). Subsequently, the crosslinked membrane is washed with water (pg. 5, par. 9).
	XU ‘980 is deficient in disclosing the step 1 limitation of complete infiltration for 3 to 6 minutes. However, XU ‘980 does disclose a soaking/coating time (pg. 3, par. 10; pg. 5, par. 1). Absent showings of unexpected results or criticality to the claimed infiltration time, such a limitation is considered obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, XU ‘980 teaches that too short of a soaking time would result in defects in the membrane and too long of a soaking time would result in reduced membrane flux (pg. 3, par. 9), i.e., the claimed infiltration time is a result-effective variable. The claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Similarly, while XU ‘980 is deficient in disclosing the step 2 limitation of complete infiltration for 0.5 to 2 minutes, XU ‘980 does disclose a crosslinking time. Absent showings of unexpected results or criticality to the claimed infiltration time, such a limitation is considered obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, as is known to one of ordinary skill in the art, the desired crosslinking duration can be optimized to effectively produce a membrane having desired strength and permeation flux. Therefore, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	XU ‘980 is deficient in explicitly disclosing storing the resulting membrane in water. However, such a limitation is not directed toward a step in the preparation of the claimed membrane and is instead considered a use of the membrane, i.e., to be stored in water. Whether the membrane is stored in water or not would not significantly alter the method by which the membrane is produced. Because XU ‘980 discloses all critical steps as claimed, the prior art process is capable of performing the intended use as recited and does not result in a manipulative difference; therefore, XU ‘980 meets this limitation of the claim (MPEP §2111.02 II).
	Regarding Claim 2, XU ‘980 makes obvious the method of Claim 1. XU ‘980 further discloses the polymer membrane includes a polyethersulfone or polysulfone membrane (pg. 4, par. 8).
	Regarding Claim 3, XU ‘980 makes obvious the method of Claim 1. XU ‘980 further discloses the polyphenol monomer and polyamine monomer has a concentration of 2 g/L to 4 g/L (i.e., 0.2-0.4 wt%; pg. 4, par. 2), which overlaps with the claimed range of a combined mass fraction of 0.2 wt%.
	Regarding Claim 4, XU ‘980 makes obvious the method of Claim 1. XU ‘980 is deficient in disclosing the step 1 limitation of complete infiltration for 5 minutes. However, XU ‘980 does disclose a soaking/coating time (pg. 3, par. 10; pg. 5, par. 1). Absent showings of unexpected results or criticality to the claimed infiltration time, such a limitation is considered obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, XU ‘980 teaches that too short of a soaking time would result in defects in the membrane and too long of a soaking time would result in reduced membrane flux (pg. 3, par. 9), i.e., the claimed infiltration time is a result-effective variable. The claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Regarding Claim 5, XU ‘980 makes obvious the method of Claim 1. XU ‘980 further discloses in Examples 22-25 that a mass concentration ratio of the polyphenol monomer to the polyamine monomer of 1:1 is used (pg. 6, par. 4), which reads upon the claimed mass ratio of 1:1.
	Regarding Claim 6, XU ‘980 makes obvious the method of Claim 1. XU ‘980 further discloses a crosslinker solution concentration of 1 to 10 wt% (pg. 4, par. 10). While such a crosslinker concentration exceeds the claimed mass fraction of 0.1 wt%, absent showings of unexpected results or criticality, such a claimed range would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention because crosslinker concentration is a well-known factor that can be optimized to achieve a desired crosslinking density. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	 Regarding Claim 7, XU ‘980 makes obvious the method of Claim 1. XU ‘980 is deficient in disclosing the step 2 limitation of complete infiltration for 1 minute. However, XU ‘980 does disclose a crosslinking time (pg. 4, par. 11). Absent showings of unexpected results or criticality to the claimed infiltration time, such a limitation is considered obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, as is known to one of ordinary skill in the art, the desired crosslinking duration can be optimized to effectively produce a membrane having desired properties, e.g., strength and permeation flux. Therefore, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
	Regarding Claims 9-15, XU ‘980 makes obvious the method of Claims 1-7, respectively. XU ‘980 discloses a salt-selective separation membrane (abstract).

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (CN 107158980 A, published 15 September 2017; machine translation referenced herein) as applied to Claim 1 above and further in view of XU et al. (CN 106975371 A, published 25 July 2017; machine translation referenced herein).
	Regarding Claim 8, XU ‘980 makes obvious the method of Claim 1. XU ‘980 is deficient in disclosing the limitation that the organic phase solution contains a solvent selected from n-hexane or cyclohexane.
	However, hexane-based solvents are one of the most commonly used solvents in the art, especially in polycondensation reactions. For example, XU ‘371 discloses a method for preparing a thin-film composite membrane prepared from the polycondensation of piperazine/tannic acid and trimesoyl chloride (abstract; pg. 3, par. 3; pg. 4, par. 2) and further discloses the use of trimesoyl chloride in n-hexane (pg. 3, par. 11). Absent showings of criticality or unexpected results to the use of n-hexane as solvent for the organic phase as taught by XU ‘371, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found such a limitation to be obvious to include in the process disclosed by XU ‘980.
	Regarding Claim 16, modified XU ‘980 makes obvious the method of Claim 8. XU ‘980 discloses a salt-selective separation membrane (abstract).

Response to Arguments
	Applicant’s amendments and arguments filed 07 September 2022 have been fully considered.
	Applicant’s amendments to Claims 2, 4, 7, and 8 have addressed their Claim Objections; these objections have been withdrawn.
	Applicant’s arguments with respect to the 35 USC 103 rejection of Claim 1 as obvious over XU ‘980 have been fully considered but are not persuasive.
	Applicant argues that the claimed ratio of 1:2 to 2:1 of the mass ratio of tannic acid to anhydrous piperazine yields unexpected results/criticality in light of the comparison between the disclosed examples and comparative examples (pg. 5-6). Therefore, Applicant argues, Claim 1 stands non-obvious over the cited references and is allowable (pg. 7).
The Examiner respectfully disagrees.
After further consideration of the prior art, although XU ‘980 discloses a broader, overlapping range of 1:0.25 to 4, XU ‘980 further discloses that the mass ratio of 1:0.5 to 2 is preferable (see pg. 3, par. 13) and even provides discrete ratios in Examples 22-25 that read upon the claimed range. Thus, Applicant’s argument regarding unexpected results is moot.
All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777